IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 20, 2009
                                     No. 08-41181
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MARIO TRUJILLO-IBARRA, also known as Mariano Trujillo-Ibarra,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                          USDC No. 7:08-CR-1022-ALL


Before WIENER, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Mario Trujillo-Ibarra
(Trujillo) has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967). Trujillo has filed a response.
Our independent review of the record, counsel’s brief, and Trujillo’s response
discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for
leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.